IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                   Docket No. 37039/37040

STATE OF IDAHO,                                 )     2010 Unpublished Opinion No. 511
                                                )
       Plaintiff-Respondent,                    )     Filed: June 17, 2010
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
DUSTY DEAN SLEGERS,                             )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Jerome County. Hon. John K. Butler, District Judge.

       Orders relinquishing jurisdiction and executing original sentences, without
       modification, and orders denying Idaho Criminal Rule 35 motions for reduction of
       sentence, affirmed.

       Greg S. Silvey, Kuna, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before LANSING, Chief Judge; GUTIERREZ, Judge;
                                  and GRATTON, Judge



PER CURIAM
       In Docket No. 37039, Dusty Dean Slegers pled guilty to two counts of unlawful
possession of a firearm by a felon. Idaho Code § 18-3316. The district court imposed a sentence
of five years determinate on Count I, and a consecutive unified sentence of five years with three
years determinate on Count II. In Docket No. 37040, Slegers pled guilty to possession of a
controlled substance (methamphetamine).       Idaho Code § 37-2732(c)(1).     The district court
imposed a sentence of seven years determinate to run consecutive to the sentences imposed in
Docket No. 37039. The district court retained jurisdiction in both cases but following the
recommendation of the North Idaho Correctional Institution (NICI), relinquished jurisdiction
three months later. Slegers filed an Idaho Criminal Rule 35 motion in both cases and the district

                                                1
court denied both motions. Slegers appeals asserting that the district court abused its discretion
by relinquishing jurisdiction, without a hearing or an opportunity for him to comment. Slegers
further appeals asserting that the district court abused its discretion by denying his motion to
reconsider relinquishment of jurisdiction and/or to reduce his sentence, in light of new
information, without a hearing or an opportunity to present evidence.
       The district court was not required to conduct a hearing, or provide Slegers an
opportunity to respond to the NICI’s recommendation, and did not abuse its discretion in failing
to do so. State v. Coassolo, 136 Idaho 138, 30 P.3d 293 (2001); State v. Goodlett, 139 Idaho
262, 77 P.3d 487 (Ct. App. 2003).
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Slegers
has failed to show that the district court abused its discretion, and we therefore affirm the order
relinquishing jurisdiction.
       The trial court, upon relinquishing jurisdiction, is authorized under I.C.R. 35 to reduce
the sentence. Sentencing is a matter for the trial court’s discretion. Both our standard of review
and the factors to be considered in evaluating the reasonableness of the sentence are well
established and need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822
P.2d 1011, 1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-
73 (Ct. App. 1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982).
When reviewing the length of a sentence, we consider the defendant’s entire sentence. State v.
Oliver, 144 Idaho 722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having
reviewed the record in this case, we cannot say that the district court abused its discretion.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the


                                                  2
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including the new information submitted with Slegers’ Rule 35 motions, we conclude no
abuse of discretion has been shown.
       Therefore, the district court’s orders relinquishing jurisdiction and denying Slegers’ Rule
35 motions are affirmed.




                                                3